DETAILED ACTION
This action is in reply to papers filed 9/7/2021.  Claims 1-12 and 18-19 are pending with claims 1-12 and 18 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application 20210228640A1, Published 7/29/2021.

Withdrawn Rejection(s)  
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 9-11, filed 9/7/2021, with respect to the 35 U.S.C §112(b) rejection of claim 10 has been fully considered. The 112 (b) rejection of claim 10 has been withdrawn in view of both amendments to the claim and arguments presented by Applicant.  
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 11-20, filed 9/7/2021, with respect to the 35 U.S.C §103(a) rejection of claims 1-12 and 18 as being unpatentable over Ma et al. in view Batra et al. and June et al. has been fully considered. The 103 (a) rejection of claims 1-12 and 18 has been withdrawn. It is noted that the rejection has been withdrawn as independent claims 1 and 18 have been amended to recite the negative limitation ‘wherein at least one of the first effector molecule and the second effector molecule does
not comprise, nor is operably linked to, a transmembrane domain.’ This limitation is not taught in any of the cited references.

Maintained Rejection(s)  
Claims 1-12 and 18 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 15 and 41-43 and of copending Application No. 16604973 (reference application). Applicant’s arguments will be addressed following maintained rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite, inter alia, “…..wherein at least one of the first effector molecule and the second effector molecule does not comprise, nor is operably inter alia, “….optionally wherein one or more of the additional effector molecules comprises a chimeric antigen receptor.” Dependent claim 11 is drawn to “…wherein the cell further comprises a chimeric antigen receptor (CAR) or exogenous polynucleotide sequence encoding the same.”
At issue here is that the art identified a ‘transmembrane protein’ as an essential component of a chimeric antigen receptor (CAR). Indeed, Labanieh et al. (Nature Biomedical Engineering volume 2, pgs. 377–391 (2018), attached herewith) taught the essential components of CARs are an extracellular antigen-targeting moiety, a transmembrane and hinge domain, and intracellular signalling domains (Pg. 377, Col. 2, para. 1). Jayaraman (EBioMedicine. 2020 Aug; 58: 102931, attached herewith) concurs by identifying the transmembrane domain as one of the four major modules of the CAR structure (Abstract). Thus, it is reasonable to conclude that the art identified a transmembrane domain as an essential component of a CAR.  When taken with the negative limitation recited in independent claim 1, and in the absence of Applicant redefining ‘CAR’ in the as-filed specification, the metes and bounds of claim 10 (when the option includes a CAR) and claim 11 are unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a human subject having cancer, wherein the method comprises delivering intraperitoneally to said subject an engineered human mesenchymal stem cell comprising elements as described in step (a) and (b) in claim 1 and in an effective amount to induce an immune response AND a method of reducing tumor volume in a human subject, the method comprising delivering intraperitoneally to said subject having a tumor a composition comprising an engineered human mesenchymal stem cell comprising elements as described in step (a) and (b) in claim 18 and in an effective amount to reduce tumor volume, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method of treating cancer, wherein said method comprises delivering to the subject engineered mesenchymal stem cells comprising an expression cassette comprising polynucleotides encoding effector molecules.     
Amount of Direction Provided by Inventor/Working Examples: On background, para. 7 of the PgPub states that advantageously, mesenchymal stem cells (MSCs) are able to selectively home to tumors (including metastases) and that these characteristics, among others, enable their use for allogenic cell therapies. At para. 840 of the PgPub, the specification teaches that in order to enable translation of engineered MSCs into human clinical trials, hMSC-hIT constructs are tested in humanized mouse models of human cancers. A sampling of results reveal the following. First, as shown in FIG. 3, intraperitoneally injected murine BM-derived MSCs (BM-MSCs) home to the tumor site of 4T1 breast cancer cells in vivo. Second, as shown in FIG. 11A and 11B, engineered human MSCs do not home to mouse 4T1 tumors.
The State of the Prior Art: Li et al. (Translational Neuroscience and Clinics 3.3 (2017): 159-175) teach that the migration of MSCs to the target tissue can be influenced by a number of factors, including the route of administration. Although local infusion can be used to directly inject MSCs into the tissue of interest, this strategy is not clinically feasible because of its invasiveness and due to the fact that locally administered cells often die before relieving the inflammatory response due to limitations in the diffusion of nutrients and oxygen (Pg. 162, paragraph bridging Col. 1 and Col. 2). In a comparison of systemic routes, Kimura et al. (J Pediatr Surg. 2016 Dec; 51(12):2068-2073.) attempted to elucidate the tumor-homing effect of hMSCs administered intravenously and intraperitoneally using the TH-MYCN mouse model and in vivo imaging system, IVIS®.  Kimura and colleagues found that the administration route of cells was important to observe the homing effect of the cells into tumors and i.p. hMSC migration into retroperitoneal tumor tissues was demonstrated in imaging and histology findings. On the contrary, i.v. hMSCs were suspended in the lungs after 24 h post administration (Pg. 2072, Col. 1, para. 1). Uchibori et al. (Int J Hematol. 2014 Apr;99(4):377-82.) explains that MSCs exhibit a homing behavior toward damaged tissue, inflammatory sites, and tumor sites (Fig. 1). And that the tumor site-homing activity of MSCs facilitates their use as cellular vehicles for the delivery of anti-cancer agents specifically to tumors (Pg. 377, Col. 2, para. 1). Bernardoet al. (Bone Marrow Transplantation volume 47, pgs. 164–171 (2012)) adds that an MSC’s ability to home to tumor sites is “intrinsic.” (Pg. 166, Col. 1, para. 3).  However, not all cells possess this intrinsic ability. In fact, Nayyar et al. (Front Oncol. 2019; 9: 51.) teaches the inability of NK cells to migrate to the tumor site limits the clinical outcome of adoptive NK cell infusion in patients with solid tumors. Continuing, Nayyar teaches that strategies that increase NK homing and infiltration into tumors would be plausible to enhance NK antitumor efficacy and prevent resistance and relapse. The ability of NK cells to home and infiltrate into tumors largely depends on the chemokine receptors they express as well as the chemokines secreted by the tumor cells. To wit, Nayyar cites a study in which ex vivo expansion of NKs significantly enhanced CXCR3 expression which resulted in increased migratory capacity toward CXCL10-producing RCC and melanoma tumor cells. Following adoptive transfer of these ex vivo expanded human NK cells, mice bearing CXCL10+ melanoma tumors had increased intratumoral infiltration of NK cells and a significantly prolonged survival compared with mice bearing CXCL10− tumors. Other efforts to genetically engineer NK cells with chemokine receptors to ex vivo expanded NK cells to express specific chemokine receptors to improve anti-tumor effects following adoptive transfer of NK cells. And while the specification does contemplate genetically engineering cells to comprise a homing molecule (see para. 291-292 of PgPub), there is nothing in the specification that teaches how a homing molecule might be matched with a specific cell type. With respect to limiting the type of cells to be administered to the subject, the specification at para. 845 teaches that when human MSCs were injected into mouse 4T1 tumors, said hMSCs do not home to the tumor. If the MSCs do not home to the tumor site, how can the MSCs facilitate their use as cellular vehicles for the delivery of the effector molecules to the tumors? Accordingly, the specification is only enabling for treating a human subject using human cells.
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the ability of any engineered stem cell, immune cell, natural killer (NK) cell, NKT cell, innate lymphoid cell, mast cell, eosinophil, basophil, monocyte, macrophage, neutrophil, myeloid cell, dendritic cell, and B cell to home to an in vivo tumor site, the breadth of the claims which encompasses the treatment of a human subject with any non-human engineered cell, the state of the art which .
Double Patenting
Claims 1-12 and 18 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 15 and 41-43 and of copending Application No. 16604973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the previous office action. These reasons will not be reiterated herein. 

                                             Applicant’s Arguments/Response to Arguments 
Applicant argues: Independent Claims 1 and 18 are currently amended, and Applicant submits that the claims as-amended are not unpatentable over any pending claims of U.S. Application No. 16/604,973. Should withdrawn independent Claim 19 ultimately be rejoined, it is also not unpatentable over any pending claims of U.S. Application No. 16/604,973.
In Response: Arguments drawn to claim 19 are moot as the claim is not being presently examined. In addition, Examiner disagrees with Applicant’s statement regarding instant claims not being unpatentable over the cited claims of App ‘973.  
Solely for the purpose of compact prosecution, the following comments are made in view of the lack of specific arguments made by Applicant in traversing the rejection: If Applicant engineered to produce the first effector molecule…’, recited in independent claim 1 of App ‘973.  A plain reading of the phrase indicates that the makeup or the machinery of the cell must be able to produce the effector molecule. As an initial matter, it is established that both instant claims and the claims of the ‘973 App require the production of at least two effector molecules.  Patel et al. (Protein expression and purification 191 (2022): 106012.) adds that it is essential to keep two proteins or domains distinctly apart- via a linker (L)- which do not allow much intra protein or domain interactions for chimeric protein generation. In many instances, a direct fusion of two genes results in an impaired activity of proteins. Direct fusion often changes the ionic network of the proteins which results in a non-functional protein (paragraph bridging Pg. 1 and Pg. 2). Thus, inclusion of a linker separating the two effector molecules would have been prima facie obvious. Moreover, given the stated objective of the MSCs of claim 1- to produce effector molecules- the teachings of Okuda et al. (Bulletin of the Osaka Medical College 53 (2)133-141, 2007) are instructive.  Indeed, Okuda teaches since the FGF-2 gene has no (native) signal sequence to secrete out of cells, FGF-2 gene-transferred cells are unable to effectively secrete FGF-2. However, Okuda adds that coupling the (non-native) secretory signal sequence of interleukin-2 (ssIL-2) to FGF-2 cDNA (i.e. S1 and S2) increases the paracrine amount of FGF-2 from gene transferred cells to surrounding tissue (Pg. 134, Col. 1, towards bottom third of page). Thus, as claim 1 of App ‘973 requires the MSCs to be engineered to produce effector molecules (i.e. secrete effector molecules out of the cells), the inclusion of a first signal peptide and second signal peptide operably linked to a first prima facie obvious. Examiner maintains that these structures- L1, S1 and S2- and their arrangements within an expression cassette, are implicitly recited in the phrase  “engineered to produce” as, absent evidence to the contrary, these components are required, in this order, to produce effector molecules. 
If Applicant is arguing that the instant claims are drawn to a single engineered cell comprising a first and second effector molecule, whereas claim 1 of App ‘973 recites a first and second engineered cell comprising a first and second effector molecule; dependent claim 5 of App ‘973 is drawn to an embodiment in which a single engineered cell comprises a first and second effector molecule. As such, a single engineered cell comprising a first and second effector molecule is made obvious in view of claim 5 of App ‘973.
Accordingly, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632